ep

Case 1:19-cv-01203-BAH Document1 Filed 04/18/19 Page 1 of 6

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA \
DANIEL WARREN, : CASE NO.
Plaintiff, a,
Vv. ; Case: 1:19-cv—01203
: Assigned To : Unassigned
SECURITIES EXCHANGE . Assign. Date : 4/18/2019
COMMISSION . Description: FOIA/Privacy Act (I-DECK)
Defendant.
VERIFIED CIVIL COMPLAINT
Introduction

This is a civil rights action for production of documents under the Freedom of
Information Act. Production request was to the Securities Exchange Commission .
whom has withheld agency records and Plaintiff seeks an order for the production

of agency records. |
Jurisdiction
1. The Court has jurisdiction over Plaintiff's claims under 5 USCS § 552(a)

(4)(B).

Parties

~~

2. The Plaintiff Daniel Warren is a prisoner at SCI Pheonix, 1200 Mokychic

Drive, Collegeville, PA 19426.

 

RECEIVED
Mail Room

APR 19 2019

 

ela D. Caesar, Clerk of Court
vs meee D Court, District of Colirmbia.

 

 

 
Case 1:19-cv-01203-BAH Document 1 Filed 04/18/19 Page 2 of 6

3. The Defendant Securities Exchange Commission is a federal government

agency at Station Place, 100 F Street, NE, Washington, DC 20549-2465.
Facts

4. The purpose of the Freedom of Information Act is to facilitate public
access to government document, and therefore its ‘dominant objective’ is

disclosure, not secrecy.

5. The Securities Exchange Act creates federal duties related to the

registration and disclosures of bonds and securities.

6. 15 USCS § 781 (b) states that a security may be registered on national
securities exchange by the issuer filing an application with the exchange and filing

with the Securities Exchange Commission such duplicate of the originals.

7. The acronym CUSIP refers to both the Committee on Uniform Security
Identification Procedures and the 9-character alphanumeric security identifies that
they distribute for all of North America securities for the purpose of facilitating

clearing and settlements of trades. The CUSIP is the code identifier of a security.

8. Title 15 § 77£(d) states that information in or filed with any regsitration -
statement shall be made available to the public under such regulations as the

2
Case 1:19-cv-01203-BAH Document1 Filed 04/18/19 Page 3 of 6

Commission may prescribe and copies thereof shall be furnished to every
applicant at such reasonable charge as the Securities Exchange Commission may

prescribe.

9, Title 15 § 78x(a) under Public availability of information states that
records defined for the purposes of section 552 of Title 5, United States Code
includes all applications, statements, reports, contracts, correspondence, notices
and other documents filed with or obtained by the Securities Exchange

Commission pursuant to this title or otherwise.

10. Based on the above information, on December 20, 2018, Plaintiff filed a
Freedom of Information Act request with the Defendant for public information

assigned to CUSIP# 722005196.

11. Plaintiff requested copies of the following information assigned to

CUSIP#722005196:

(a) registration statement; (b) prospectus; (c) earning statement; (d) bond
purchase; (e) 1099 OID, INT and LTC for 2015, 2016, 2017, and 2018; (f) GSA
Form 24, SF25, SFG25A, SF274, SF275 ans SF275A; (g) State 28-E; (h) audit
opinion for 2015, 2016, 2017 and 2018; (i) 8k, 10-K, and 10Q for 2015, 2016,
2017, and 2018; (j) current value of security/bond; (k) settlement and delivery date

3
Case 1:19-cv-01203-BAH Document1 Filed 04/18/19 Page 4 of 6

of security/bond; (1) holder-owner, transfer agent, registrar, issuer, underwriter,
director, partners, offeror, and seller of security/bond; (m) bond register; (n) actual
purchase price of security/bond; and (0) documentation of all persons receiving

’ any proceeds from this security/bond.

12. The Defendant responded late after I had filed an appeal, and they failed
to produce any of the requested documents, Stating that they could not find
anything under PIMCO International when I requested the information assigned to
the CUSIP number, and not a name search of a company, but a security/bond -

search using the CUSIP identifier.

13. I received a late response from the appeals office stating that they have

no jurisdiction over the matter.

14. All of the documents requested are public records available to the public

and should have been produced by the Defendant.

15. The Defendant posseses the information because all securities/bonds
must have a registration statement filed with the Securities Exchange Commission
to eliminate serious abuses in the securities market and to protect investors by
promoting full disclosure of information thought necessary to informed investment
decisions and designed to insure fair dealings and good conduct on the part of

4
Case 1:19-cv-01203-BAH Document 1 Filed 04/18/19 Page 5 of 6

those who seek and obtain use of the mails and other instrumentalities of
commerce in the sale of securities to the public and to promote ethical standards of

honesty and fair dealings to protect the public against fraud in the sale of

securities.

Relief Requested

WHEREFORE, Plaintiff respectfully request that this Honorable Court

grant the following relief:

A. Enjoin the Defendant to produce all of the requested documents which

are public information for the assigned CUSIP#722005196 as described in no. 11

of this complaint;

B. Award reasonable attorney fees and other litigation costs reasonably

inccurred in which the Plaintiff has substantially prevailed in this action.

Respectfully submitted

r .
Daniel Warren, Plaintiff
#NL6620
SCI Pheonix
1200 Mokychic Drive

Collegeville, PA 19426
Dated: Qos) JU, 3.014
Case 1:19-cv-01203-BAH Document1 Filed 04/18/19 Page 6 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DANIEL WARREN, : CASE NO.
Plaintiff,

Vv.

SECURITIES EXCHANGE
COMMISSION
Defendant.

AFFIDAVIT OF AFFRIMANCE

I, Daniel Warren pursuant to 28 U.S.C. § 1746, declare under the penalty of
perjury that the foregoing statements, averments, and facts set forth in this civil

complaint are true and correct to the best of my knowledge and belief.

Respectfully submitted,

6
A ase) l/ An Dated: rf 1¢, Jo)%
Darel Warren, Plaintiff ’

NL6620°

SCI Pheonix

1200 Mokychic Drive’
Collegeville, PA 19426

 
